          Case 1:16-cv-07175-AJN Document 69 Filed 05/03/21 Page 1 of 1



Kandis L. Kovalsky
215.525.1993
kkovalsky@kanghaggerty.com


                                           May 3, 2021

Via ECF
Honorable Alison J. Nathan
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Thomas Koestler v. Martin Shkreli, No. 16-cv-7175-AJN

Dear Judge Nathan:

I write on behalf of Non-Party Kang Haggerty & Fetbroyt LLC (“Kang Haggerty”) to respectfully
request permission to respond to Petitioner Thomas Koestler’s letter opposition (ECF No. 68) to
Kang Haggerty’s letter motion to quash and/or for a protective order (ECF No. 64). If the requested
permission is granted, we intend to file our response either the same day or the next business day.

Respectfully submitted,

/s/ Kandis L. Kovalsky
Kandis L. Kovalsky

Counsel for Non-Party Kang Haggerty & Fetbroyt LLC

cc:    All counsel of record (via ECF)
